DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 11,031,015. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the pending application are broader than the claims in the patents. In re Van Ornum and Stang, 214 USPQT61, broad claims in the pending application are rejected as obvious double patenting over previously patented narrow claims. For example, claims 1, 12 and 20 of the pending application is the same as the claims 1, 11 and 19 of the patent, except claims 1, 12 and 20 in the pending application do not require the limitations of claims 1, 11 and 19 of the patent of tracking which of the one or more individuals spoke what words, and when and in response to which questions posed by a user. In addition, claim 2 of the pending application corresponds to claim 2 of the patent; claim 3 of the pending application corresponds to claim 3 of the patent; claim 4 of the pending application corresponds to claim 4 of the patent; claim 5 of the pending application corresponds to claim 5 of the patent; claim 6 of the pending application corresponds to claim 5/1 of the patent; claim 7 of the pending application corresponds to claim 6 of the patent; claim 8 of the pending application corresponds to claim 7 of the patent; claim 9 of the pending application corresponds to claim 8 of the patent; claim 10 of the pending application corresponds to claim 9 of the patent; claim 11 of the pending application corresponds to claim 10 of the patent; claim 13 of the pending application corresponds to claim 12 of the patent; claim 14 of the pending application corresponds to claim 13 of the patent; claim 15 of the pending application corresponds to claim 14 of the patent; claim 16 of the pending application corresponds to claim 15 of the patent; claim 17 of the pending application corresponds to claim 16 of the patent; claim 18 of the pending application corresponds to claim 17 of the patent; and claim 19 of the pending application corresponds to claim 18 of the patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 4, 10 – 15, 18 - 20 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ozmeral et al. (U.S. Patent Application Publication 2017/0270930) hereinafter Ozmeral.

Regarding Claim 1, Ozmeral discloses:
A method (para 0032-33: method and system for identifying participants [individuals] of a meeting, i.e. a conference, at a meeting location), comprising:
receiving, with a computing system and from at least one audio sensor among one or more audio sensors disposed within a first space, voice signals corresponding to voices associated with individuals present within the first space (para 0032-34, 0064-65, 0068, 0070, 0101: voice analysis module and voice identifier of a computing device [computing system] receives from multiple microphones 901 [from at least one audio sensor among one or more audio sensors] distributed within a meeting location, i.e. conference location [first space], voice signals of participants [individuals] present at the meeting location);
analyzing, with the computing system, the received voice signals to identify one or more individuals who are present within the first space (para 0064-65: the voice analysis module and voice identifier of the computing device analyzes the received voice signals of the participants by comparing the voice signal of each participant to voice profiles to identify the participants present at the meeting location); and
presenting, with the computing system and within a user interface of a user device associated with a user, information regarding the identified one or more individuals to assist the user in coordinating discussions among the individuals present within the first space (para 0063-65, 0083-86, 0089, 0100: the processor unit of the computing device generates and provides [presenting] for display on a display 350/931 [within a user interface of a user device] associated with a moderator [associated with a user] of the meeting, voice tally information that displays a tally of the participants, present at the meeting location, that participated in the meeting [information regarding the identified one or more individuals], the voice tally information utilized by the moderator assess the level of participation of the participants at the meeting location and when necessary to prompt a participant to speak and contribute during discussions at the meeting location [to assist the user in coordinating discussions among the individuals present within the first space]).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Ozmeral further discloses:
wherein the computing system comprises at least one of [examiner notes the following limitations are claimed in the alternative] a classroom computing system, a lecture room computing system, a conference hall computing system, an auditorium computing system, a sports arena computing system, a press conference computing system, a conference room computing system, a moderator computing system, a processor of a display device running a software application ("app"), a processor of the user device running an app, a server computer over a network, or a cloud-based computing system over a network (para 0064-65, 0084-86, 0089: the description describes the computing device as used for a meeting or conference, at a meeting location, thusly teaching at least a conference hall computing system, a conference room computing system, as well as for use by a moderator, thusly teaching a moderator computing system, as well as existing as smartphone running the [application] voice analysis module and voice identifier and tally display, thusly teaching a processor of a display device running a software application, as well as the display 350 [user device] with integrated voice analysis module 240 having a processor and running the [application] voice analysis module and voice identifier and tally display, thusly teaching a processor of the user device running an app).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, Ozmeral further discloses:
wherein the user device comprises at least one of [examiner notes the following limitations are claimed in the alternative] a tablet computer, a desktop computer, a laptop computer, a presenter computer, a conference room computer, an auditorium computer, a smart phone, a mobile phone, or a wearable device (para 0085: the display 350/931 is part of the computing device acting as the conference room computer, and can also be a smartphone, desktop computer, laptop or tablet computer).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, Ozmeral further discloses:
wherein the one or more audio sensors comprise a plurality of microphones distributed throughout the first space to optimize audio pickup within the first space (Fig. 10, para 0101, 0070: the multiple microphones are distributed around the meeting location to ensure [optimize] the voices of each participant are picked up at the meeting location).

Regarding Claim 10, in addition to the elements stated above regarding claim 1, Ozmeral further discloses:
wherein the user is [examiner notes the following limitations are claimed in the alternative] a moderator or a group leader, and wherein the individuals present within the first space are one of [examiner notes the following limitations are claimed in the alternative] group participants, conference call participants, or collaborators (para 0063-65, 0083-86, 0089, 0100: the user is a moderator or group leader of the meeting and the participants participating [collaborating] at the meeting location are part of a group [group participants, or collaborators]).

Regarding Claim 11, in addition to the elements stated above regarding claim 1, Ozmeral further discloses:
wherein the first space comprises one of a classroom, a lecture hall, a convention hall, an auditorium, a sports arena, a press conference space, or a conference room (0033-35, 0074, Fig. 10: the meeting or conference takes place at a location such as a room, thusly teaching a conference room).

Claim 12 is rejected under the same grounds stated above for Claim 1. Ozmeral’s computing device being an apparatus, and discloses (para 0015, 0017) the processor, computer readable medium storing program instructions executed by the processor to perform the operations.

Claim 13 is rejected under the same grounds stated above for Claim 2.

Claim 14 is rejected under the same grounds stated above for Claim 3.

Claim 15 is rejected under the same grounds stated above for Claim 4.

Claim 18 is rejected under the same grounds stated above for Claim 10.

Claim 19 is rejected under the same grounds stated above for Claim 11.

Claim 20 is rejected under the same grounds stated above for Claim 1. Ozmeral discloses (para 0015, 0017) the processor, computer readable medium storing program instructions executed by the processor to cause the computing device to perform the operations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7, 8, 16, 17 rejected under 35 U.S.C. 103 as being unpatentable over Ozmeral.

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Ozmeral does not explicitly disclose the user is a teacher and the individuals present within the first space are students.
However, Ozmeral teaches (para 0002) the taught method and system, in addition to meetings and conferences, is useful for training sessions, panel discussions, Educational institutions and public forums/panels, and further teaches (para 0033-34) the present invention refers to any situation where there is a discussion group, meeting, or conference involving a plurality of individuals, participants or attendees, such as any individual, who has been invited or asked or required to attend, clearly teaching the user and individuals and the purpose for the conference or discussion can be for any type of persons and purpose, such as a training session involving a presenter providing training to members of the audience, or teacher of an educational institution providing instruction to students, or a public forum having a speaker addressing those in attendance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ozmeral to Ozmeral’s method and system to allow the moderator [user] to be a teacher and the participants [individuals] present within the meeting location are students, thus providing a useful tool for conducting effective meetings (para 0002) for a wider variety of applications such as for use in an educational environment, as suggested by Ozmeral (para 0002, 0033-34).

Regarding Claim 7, in addition to the elements stated above regarding claim 5, 
further comprising: generating, with the computing system, a list of students in a participation list based at least in part on one or more of [examiner notes the following limitations are claimed in the alternative] responses by the students, lack of participation by particular students, or preferences established by the teacher.
The combination teaches the moderator [user] can be a teacher and the participants [individuals] can be students as shown in the rejection of claim 5.
The combination further discloses (Ozmeral para 0065, 0083-84, 0086) the computing device generating a voice tally for display as a bar graph or table that lists the participants [students] who participated in the discussion at the meeting [generating, with the computing system, a list of students in a participation list], and their level of participation, facilitating the identification of participants who are rarely participating in the discussion [based at least in part on lack of participation by particular students].

Regarding Claim 8, in addition to the elements stated above regarding claim 1, Ozmeral does not explicitly disclose the user is one of a public speaker, a presenter, a celebrity, or a politician, and the individuals present within the first space are one of audience members, fans, press members, or citizens.
However, Ozmeral teaches (para 0002) the taught method and system, in addition to meetings and conferences, is useful for training sessions, panel discussions, Educational institutions and public forums/panels, and further teaches (para 0033-34) the present invention refers to any situation where there is a discussion group, meeting, or conference involving a plurality of individuals, participants or attendees, such as any individual, who has been invited or asked or required to attend, clearly teaching the user and individuals and the purpose for the conference or discussion can be for any type of persons and purpose, such as a training session involving a presenter providing training to members of the audience, or teacher of an educational institution providing instruction to students, or a public forum having a speaker addressing those in attendance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ozmeral to Ozmeral’s method and system to allow the user to be any one of a public speaker, a presenter, a celebrity, or a politician, and the individuals present within the meeting location to be one of audience members, fans, press members, or citizens, thus providing a useful tool for conducting effective meetings (para 0002) for a wider variety of applications, as suggested by Ozmeral (para 0002, 0033-34).

Claim 16 is rejected under the same grounds stated above for Claim 5.

Claim 17 is rejected under the same grounds stated above for Claim 8.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Ozmeral in view of Wu et al. (U.S. Patent Application Publication 2015/0317123) hereinafter Wu.

Regarding Claim 9, in addition to the elements stated above regarding claim 8, the combination does not disclose:
further comprising:
tracking, with the computing system, which individual has questions for the user; and
generating, with the computing system, a list of questions by identified individuals based at least in part on one or more of [examiner notes the following limitations are claimed in the alternative]  order of questions raised by the individuals, number of questions raised by particular individuals, or preferences established by the user.
However, in a related field of endeavor (i.e. tracking questions raised by attendees) Wu teaches (para 0062) a meeting between participants such as a presenter and attendees, and further teaches (para 0065, 0075, Figs. 15, 17, 18) a computing system such as server 110 generating for display to the presenter a list of questions raised by each identified attendee [generating, with the computing system, a list of questions by identified individuals], the list depicting the number of questions raised by the particular attendee [based at least in part on number of questions raised by particular individuals]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Wu to the combination’s tracking list of meeting participants to allow the tracking to identify questions and the number of questions raised by participants during the discussion at the meeting, thus providing an enhanced user interface by allowing meeting participants to raise questions intended for a presenter or moderator (Wu para 0002).
Conclusion
Claim 6 has no prior art rejection, the claim is not taught by or obvious over the prior art and would be allowable if rewritten in independent form including all of its limitations and all limitations of its base claim and any intervening claims and if a Terminal Disclaimer is submitted to address the Double Patenting rejections, as set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653    

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653